DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reference frame accumulator configured to combine”, “target frame accumulator configured to combine”, “difference frame generator configured to generate”, “noise estimator configured to determine”, “target delay unit configured to determine” and “frame rate engine configured to determine” in claims 1-3, 7, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2013/0094694).
Regarding claim 11, Newman et al. discloses a device for image processing, the device comprising: 
a memory configured to store multiple frames of a sequence of image frames from an image sensor while the image sensor is in motion relative to a scene (“Operational environment 100 includes a moving platform 110, which may include a 
a frame rate engine configured to determine a frame rate of the image sensor based on a relative motion of the image sensor relative to the scene (“The frame delay time (T) may range from as little as the time of one frame to up to several seconds, depending on the navigation data and the frame timing and target information” at paragraph 0037, line 17; “In some embodiments, the navigation data 211, 261 comprises first and second navigation data streams that include position information of the imager 104 (FIG. 1), directional information of the imager 104 (i.e., a direction the imager 104 is pointed), and velocity information of the imager 104 (i.e., when the imager 104 is moving)” at paragraph 0039, line 1), so that sequential images are offset relative to the scene by an offset amount that substantially matches an integer number of pixels (“In other words, the frame delay time may be selected so that the target 106 does not overlap with itself in adjacent selected frames” at paragraph 0037, second to last sentence; though not explicit, it is implied that the target position is offset by an integer number of pixels between delays). 
Regarding claim 13, Newman et al. discloses a device mounted in a satellite, aircraft (“The moving platform 110 my be an aerial sensor such as aircraft including an unmanned aerial vehicle (UAV)” at paragraph 0017, line 6; see also Figure 1 that shows an airplane), or watercraft


Claims 1, 3-10, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman et al. and Cornaby et al. (US 2015/0163345).
Regarding claim 1, Newman et al. discloses a device for image processing, the device comprising: 
a memory configured to store multiple image frames of a sequence of image frames (“receive frames of a video stream 201 from an imager, such as imager 104 (FIG. 1)” at paragraph 0019, line 2; implied that a memory is used to at least temporarily receive the input frames); 
a reference frame accumulator configured to combine a first group of image frames of the sequence of image frames to generate a reference frame (“first registration element 222 to align image information 217 of a first warped image 213 with image information 219 of a reference frame 207” at paragraph 0021, line 2; “The target-tracking system 200 may also include a first offset element 226 to offset pixels of the first warped image 213 based on the output 223 of the first registration element 222 to align the pixels with corresponding pixels of the reference frame 207 to generate a first offset image 227” at paragraph 0022, line 1); 
a target frame accumulator configured to generate a target frame (“The target-tracking system 200 may also include a second offset element 228 to offset the pixels of the second warped image 215 based on the output 225 of the second registration 224 to align the pixels with corresponding pixels of the reference frame 207 to generate a 
a difference frame generator configured to generate a difference frame based on subtracting the reference frame from the target frame (“The three -frame difference moving target-tracking system 200 may also include a three -frame difference calculation element 230 to perform a pixel-by-pixel three -frame difference calculation (see FIG. 3) on the first offset image 227, the second offset image 229 and the reference frame 207 (see FIG. 4) to generate a three -frame difference output image 231” at paragraph 0023, line 1).
Newman et al. does not explicitly disclose that the target frame accumulator configured to combine a second group of image frames of the sequence of image frames to generate a target frame.
Cornaby et al. teaches a device in the same field of endeavor of image processing comprising:
a target frame accumulator configured to combine a second group of image frames of the sequence of image frames to generate a target frame (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” at paragraph 0449, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multi-frame averaging as taught by Cornaby et al. to generate the second offset image of Newman et al. as the “composite frame thus-obtained is lower in noise than the component frames, yet this advantage is achieved without the risk of motion blur” (Cornaby et al. at paragraph 0449, line 7).
claim 3, Newman et al. discloses a device further comprising a target delay unit configured to determine a delay, in the sequence of image frames, between a sequentially last frame of the first group of image frames and a sequentially first frame of the second group of image frames (“further comprising a target delay unit configured to determine a delay, in the sequence of image frames, between a sequentially last frame of the first group of image frames and a sequentially first frame of the second group of image frames.” at paragraph 0020, line 4).
Regarding claim 4, Newman et al. discloses a device wherein the delay is determined such that a separation is provided between positions of a moving object in a scene captured in the first group of image frames and positions of the moving object in the scene captured in the second group of image frames (“Operational environment 100 includes a moving platform 110, which may include a target-tracking system 102 and imager 104 configured for tracking a moving target 106 and identifying a target track 107” at paragraph 0015, line 3; the moving target has presumably changed positions throughout the sequence of frames).
Regarding claim 5, the Newman et al. and Cornaby et al. combination discloses a device wherein the reference frame accumulator is further configured to: 
perform a shift to pixels of one or more image frames of the first group of image frames or to pixels of a reference accumulation frame that represents an accumulation of image frames of the first group of image frames (“first registration element 222 to align image information 217 of a first warped image 213 with image information 219 of a reference frame 207” Newman et al. at paragraph 0021, line 2).

However, Cornaby et al. further teaches performing an averaging or normalization operation to pixel values of the image frames of the first group, the reference accumulation frame, or a combination thereof (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” at paragraph 0449, line 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multi-frame averaging as taught by Cornaby et al. to generate the first offset image of the Newman et al. and Cornaby et al. combination as the “composite frame thus-obtained is lower in noise than the component frames, yet this advantage is achieved without the risk of motion blur” (Cornaby et al. at paragraph 0449, line 7).
Regarding claim 6, the Newman et al. and Cornaby et al. combination discloses a device wherein the target frame accumulator is further configured to: 
perform a shift to pixels of one or more image frames of the second group of image frames or to pixels of a target accumulation frame that represents a partial accumulation of the image frames of the second group of image frames (“The target-tracking system 200 may also include a second offset element 228 to offset the pixels of the second warped image 215 based on the output 225 of the second registration 224 to align the pixels with corresponding pixels of the reference frame 207 to generate a second offset image 229” Newman et al. at paragraph 0022, line 6; “geometrically 
perform an averaging or normalization operation to pixel values of the image frames of the second group, the target accumulation frame, or a combination thereof (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” Cornaby et al. at paragraph 0449, line 7). 
Regarding claim 7, Newman et al. discloses a device wherein the sequence of image frames is received from an image sensor and corresponds to a scene (“Operational environment 100 includes a moving platform 110, which may include a target-tracking system 102 and imager 104 configured for tracking a moving target 106 and identifying a target track 107” at paragraph 0015, line 3), and further comprising a frame rate engine configured to determine a frame rate of the image sensor based on a relative motion of the image sensor relative to the scene (“The frame delay time (T) may range from as little as the time of one frame to up to several seconds, depending on the navigation data and the frame timing and target information” at paragraph 0037, line 17; “In some embodiments, the navigation data 211, 261 comprises first and second navigation data streams that include position information of the imager 104 (FIG. 1), directional information of the imager 104 (i.e., a direction the imager 104 is pointed), and velocity information of the imager 104 (i.e., when the imager 104 is moving)” at paragraph 0039, line 1). 
Regarding claim 8, Newman et al. discloses a device wherein the frame rate engine is configured to set the frame rate so that sequential images are offset relative to the scene by an offset amount that substantially matches an integer number of pixels 
Regarding claim 9, Newman et al. discloses a device further comprising the image sensor (“In accordance with embodiments, the imager 104 may provide video frames to the target-tracking system 102” at paragraph 0016, line 1; see also Figure 1).
Regarding claim 10, Newman et al. discloses a device mounted in a satellite, aircraft (“The moving platform 110 my be an aerial sensor such as aircraft including an unmanned aerial vehicle (UAV)” at paragraph 0017, line 6; see also Figure 1 that shows an airplane), or watercraft.
Regarding claim 12, Newman et al. discloses a device further comprising: 
a memory configured to store multiple image frames of a sequence of image frames (“receive frames of a video stream 201 from an imager, such as imager 104 (FIG. 1)” at paragraph 0019, line 2; implied that a memory is used to at least temporarily receive the input frames); 
a reference frame accumulator configured to combine a first group of image frames of the sequence of image frames to generate a reference frame (“first registration element 222 to align image information 217 of a first warped image 213 with image information 219 of a reference frame 207” at paragraph 0021, line 2; “The target-tracking system 200 may also include a first offset element 226 to offset pixels of the first warped image 213 based on the output 223 of the first registration element 222 to 
a target frame accumulator configured to generate a target frame (“The target-tracking system 200 may also include a second offset element 228 to offset the pixels of the second warped image 215 based on the output 225 of the second registration 224 to align the pixels with corresponding pixels of the reference frame 207 to generate a second offset image 229” at paragraph 0022, line 6; the second offset image 229 is the target frame); and 
a difference frame generator configured to generate a difference frame based on subtracting first pixel values of the target frame from corresponding second pixel values of the reference frame (“The three -frame difference moving target-tracking system 200 may also include a three -frame difference calculation element 230 to perform a pixel-by-pixel three -frame difference calculation (see FIG. 3) on the first offset image 227, the second offset image 229 and the reference frame 207 (see FIG. 4) to generate a three -frame difference output image 231” at paragraph 0023, line 1).
Newman et al. does not explicitly disclose that the target frame accumulator configured to combine a second group of image frames of the sequence of image frames to generate a target frame.
Cornaby et al. teaches a device in the same field of endeavor of image processing comprising:
a target frame accumulator configured to combine a second group of image frames of the sequence of image frames to generate a target frame (“geometrically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multi-frame averaging as taught by Cornaby et al. to generate the second offset image of Newman et al. as the “composite frame thus-obtained is lower in noise than the component frames, yet this advantage is achieved without the risk of motion blur” (Cornaby et al. at paragraph 0449, line 7).
Regarding claim 14, Newman et al. discloses a method for image processing, the method comprising: 
combining a first group of image frames of a sequence of image frames to generate a reference frame (“first registration element 222 to align image information 217 of a first warped image 213 with image information 219 of a reference frame 207” at paragraph 0021, line 2; “The target-tracking system 200 may also include a first offset element 226 to offset pixels of the first warped image 213 based on the output 223 of the first registration element 222 to align the pixels with corresponding pixels of the reference frame 207 to generate a first offset image 227” at paragraph 0022, line 1); 
generate a target frame (“The target-tracking system 200 may also include a second offset element 228 to offset the pixels of the second warped image 215 based on the output 225 of the second registration 224 to align the pixels with corresponding pixels of the reference frame 207 to generate a second offset image 229” at paragraph 0022, line 6; the second offset image 229 is the target frame); and 
generating a difference frame based on subtracting the reference frame from the target frame (“The three -frame difference moving target-tracking system 200 may also 
Newman et al. does not explicitly disclose combining a second group of image frames of the sequence of image frames to generate the target frame.
Cornaby et al. teaches a method in the same field of endeavor of image processing comprising:
combining a second group of image frames of the sequence of image frames to generate a target frame (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” at paragraph 0449, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multi-frame averaging as taught by Cornaby et al. to generate the second offset image of Newman et al. as the “composite frame thus-obtained is lower in noise than the component frames, yet this advantage is achieved without the risk of motion blur” (Cornaby et al. at paragraph 0449, line 7).
Regarding claim 16, Newman et al. discloses a method further determining a delay, in the sequence of image frames, between a sequentially last frame of the first group of image frames and a sequentially first frame of the second group of image frames (“further comprising a target delay unit configured to determine a delay, in the sequence of image frames, between a sequentially last frame of the first group of image frames and a sequentially first frame of the second group of image frames.” at 
Regarding claim 17, the Newman et al. and Cornaby et al. combination discloses a method further comprising: 
performing a shift to pixels of one or more image frames of the first group of image frames or to pixels of a reference accumulation frame that represents an accumulation of image frames of the first group of image frames (“first registration element 222 to align image information 217 of a first warped image 213 with image information 219 of a reference frame 207” Newman et al. at paragraph 0021, line 2).
The Newman et al. and Cornaby et al. combination does not explicitly disclose performing an averaging or normalization operation to pixel values of the image frames of the first group, the reference accumulation frame, or a combination thereof. 
However, Cornaby et al. further teaches performing an averaging or normalization operation to pixel values of the image frames of the first group, the reference accumulation frame, or a combination thereof (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” at paragraph 0449, line 5). 

Regarding claim 18, the Newman et al. and Cornaby et al. combination discloses a method further comprising: 
performing a shift to pixels of one or more image frames of the second group of image frames or to pixels of a target accumulation frame that represents a partial accumulation of the image frames of the second group of image frames (“The target-tracking system 200 may also include a second offset element 228 to offset the pixels of the second warped image 215 based on the output 225 of the second registration 224 to align the pixels with corresponding pixels of the reference frame 207 to generate a second offset image 229” Newman et al. at paragraph 0022, line 6; “geometrically aligning multiple frames by reference to their common salient points” Cornaby et al. at paragraph 0449, line 5); and 
performing an averaging or normalization operation to pixel values of the image frames of the second group, the target accumulation frame, or a combination thereof (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” Cornaby et al. at paragraph 0449, line 7). 
Regarding claim 19, Newman et al. discloses a method wherein the sequence of image frames is received from an image sensor and corresponds to a scene 
Regarding claim 20, Newman et al. discloses a method wherein the frame rate  is determined so that sequential images are offset relative to the scene by an offset amount that substantially matches an integer number of pixels (“In other words, the frame delay time may be selected so that the target 106 does not overlap with itself in adjacent selected frames” at paragraph 0037, second to last sentence; implied that the target position is offset by an integer number of pixels between delays).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman et al. and Cornaby et al. as applied to claims 1 and 14 above, and further in view of Foi et al. (US 2015/0254813).
Regarding claim 2, the Newman et al. and Cornaby et al. combination discloses a device further comprising a noise estimator configured to determine noise data 
The Newman et al. and Cornaby et al. combination does not explicitly disclose that the noise data is fixed pattern noise.
Foi et al. teaches a device in the same field of endeavor of video processing, comprising a noise estimator configured to determine fixed pattern noise data associated with an image sensor and to perform pixel-by-pixel correction of each frame of the sequence of image frames (“In some embodiments, an actual pattern of FPN in the video image frames may be dynamically estimated, in addition to or in place of various statistical parameters associated with the FPN (e.g., a PSD .eta..sub.FPN and a standard deviation .sigma..sub.FPN of the FPN estimated as described herein). For one or more embodiments, the dynamically estimated FPN pattern may be subtracted from the video image frames, and from the resulting video image frames a PSD of the residual FPN (e.g., FPN remaining in the video image frames after the dynamically estimated FPN pattern is subtracted) and/or other noise may be estimated online (e.g., using the received video image frames)” at paragraph 0075, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the FPN estimation as taught by Foi et al. in the frame condition element of the Newman et al. and Cornaby et al. combination to “enable noise filtering that is robust against modeling imprecisions and inaccuracies” (Foi et al. at paragraph 0075, last sentence).
claim 15, the Newman et al. and Cornaby et al. combination discloses a method further comprising determining noise data associated with an image sensor; and performing pixel-by-pixel correction of each frame of the sequence of image frames (“the selected frames 203 may be conditioned by the frame condition element 204 to remove or reduce noise, correct for corrupted pixels and correct for brightness, among other things” at paragraph 0046, line 9).
The Newman et al. and Cornaby et al. combination does not explicitly disclose that the noise data is fixed pattern noise.
Foi et al. teaches a method in the same field of endeavor of video processing, comprising determining fixed pattern noise data associated with an image sensor; and performing pixel-by-pixel correction of each frame of the sequence of image frames (“In some embodiments, an actual pattern of FPN in the video image frames may be dynamically estimated, in addition to or in place of various statistical parameters associated with the FPN (e.g., a PSD .eta..sub.FPN and a standard deviation .sigma..sub.FPN of the FPN estimated as described herein). For one or more embodiments, the dynamically estimated FPN pattern may be subtracted from the video image frames, and from the resulting video image frames a PSD of the residual FPN (e.g., FPN remaining in the video image frames after the dynamically estimated FPN pattern is subtracted) and/or other noise may be estimated online (e.g., using the received video image frames)” at paragraph 0075, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the FPN estimation as taught by Foi et al. in the frame condition element of the Newman et al. and Cornaby et al. combination to “enable 


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662